DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 29 recite limitations “receiving a configuration of a search space for the first UE…”, and …”11receiving a first part of sidelink control information…”  are confusing. They are unclear where they are come from.
Claims 2-14 are rejected because they depend on rejected claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-15, and 21-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (hereinafter “Lee”), US Pub 2021/0297221.
Regarding claims 1, 15 and 29-30, Lee discloses a physical sidelink control channel (PSCCH) design in new radio (NR) communication, 2comprising: 3receiving a configuration of a search space for the first UE including a first 4plurality of monitoring occasions of a sidelink control channel (fig. 2-5, [0091]-[0092], [0105]: physical sidelink control channel (PSCCH) for V2X; [0083]; a sidelink WTRU may receive a resource grant for sidelink transmission and the resource grant may be monitored in a search space configured for the Uu interface; [0155]: when a WTRU monitors a DCI for a sidelink resource grant, the WTRU may monitor a group common search space if the sidelink transmission is for broadcast or group-cast traffic. The WTRU may monitor a WTRU-specific search space if the sidelink transmission is for unicast traffic) 5receiving, from a second UE, signaling indicating an update to the search 6space, the update associated with one or more monitoring occasions of the sidelink control 7channel ([0157]-[0159]: A first WTRU may signal to a second WTRU an indication that the first WTRU's transmission is complete and/or that the second WTRU may not need to monitor the activated CORESETs, or search 6space for a sidelink); 8monitoring a second plurality of monitoring occasions of the sidelink control 9channel based at least in part on the configuration of the search space and the update to the 10search space ([0157]: An activated search spaces, may remain active until a WTRU receives a deactivation signal. A WTRU may monitor the search spaces, while they are active or activated; [0158]: The activated search spaces, for a sidelink may be deactivated autonomously when there is no sidelink data to send. Therefore, a WTRU may not monitor the active search spaces, when it finishes receiving sidelink data; [0159]: A first WTRU may signal to a second WTRU an indication that the first WTRU's transmission is complete and/or that the second WTRU may not need to monitor the activated search spaces for at least some time); and 11receiving a first part of sidelink control information based at least in part on 12the monitoring ([0163]:  A search space may include one or more PSCCH candidates in a PSCCH monitoring occasion. A search space for sidelink may be associated with a CORESET configured for sidelink transmission. One or more search spaces may be configured for sidelink transmission).  
Regarding claims 7 and 21, Lee discloses 1			wherein receiving the signaling indicating the 2update to the search space comprises: 3receiving a timer indicating a suspension of the update to the search space, 4wherein the update to the search space is valid for a duration of the timer and invalid upon 5expiration of the timer ([0161]: timer expires).  
Regarding claims 8 and 22, Lee discloses 1wherein receiving the signaling indicating the 2update to the search space comprises: 3receiving an offset indicating a time to apply the update to the search space ([0145]-[0146] time offset).  
1		
Regarding claims 9 and 23, Lee discloses further comprising: 2transmitting, to the second UE, an acknowledgement of the signaling 3indicating the update to the search space ([0166], [0198] HARQ-ACK).  
Regarding claims 10 and 24, Lee discloses 1further comprising: 2measuring a channel quality of the sidelink control channel; and 3transmitting, to the second UE, a measurement report including an interference 4measurement value associated with at least one of the first plurality of monitoring occasions 5based at least in part on measuring the channel quality of the sidelink control channel, 6wherein the update to the search space is based at least in part on the interference 7measurement value ([0241]: a source WTRU may measure, estimate, or determine a channel condition, for example, Doppler frequency, signal-to-interference-and-noise ratio (SINR), and the like, of the sidelink channel between the source WTRU and the destination WTRU).  
Regarding claims 11 and 25, Lee discloses further comprising:Attorney Docket No. PS989 (107922.1089)Qualcomm Ref. No. 210063267 2receiving an indication of a threshold associated with transmission of the 3measurement report, wherein transmitting the measurement report including the interference 4measurement value associated with the at least one of the first plurality of monitoring 5occasions is based at least in part on the interference measurement value exceeding the 6threshold ([0109], [0171] and [0222] threshold signal quality).  
Regarding claims 12 and 26, Lee discloses 1further comprising: 2receiving, from the second UE, a periodic transmission schedule for the 3measurement report, wherein transmitting the measurement report is based at least in part on 4the periodic transmission schedule ([0079], [0087], [0092], [0131], [0133] sidelink transmission schedule between WTRU).  
1 Regarding claims 13 and 27, Lee discloses the signaling indicating the update to 2the search space is received via a second part of sidelink control information or a sidelink 3data channel ([0188]: PSCCH resources may be configured through CORESETs and resource pools).  
Regarding claims 14 and 28, Lee discloses 1wherein the update to the search space applies 2to one or both of a forward link or a reverse link ([0198] the SCI may include control scheduling information sent by the transmitting WTRU or feedback control information transmitted by the receiving WTRU). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as shown above, in view of Eriksson et al (hereinafter “Eriksson”), EP 3 363 137 B1.
Regarding claims 2 and 16, Lee does not disclose the step of receiving the signaling indicating the 2update to the search space comprises: 3receiving an indication of a blocking, from the search space, of the one or 4more monitoring occasions of the sidelink control channel, wherein the second plurality of 5monitoring occasions comprises a difference between the first plurality of monitoring 6occasions and the one or more monitoring occasions. Ericksson discloses these features at paragraph [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Eriksson into Lee’s method for optimizing system resources.
Regarding claims 3 and 17, Lee does not disclose 1wherein receiving the signaling indicating the 2update to the search space comprises: 3receiving an indication of an addition, to the search space, of the one or more 4monitoring occasions of the sidelink control channel, wherein the second plurality of 5monitoring occasions comprises a sum of the first plurality of monitoring occasions and the 6one or more monitoring occasions. Ericksson discloses these features at paragraph [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Eriksson into Lee’s method for optimizing system resources.
Regarding claims 4 and 18, Lee does not disclose 1wherein receiving the signaling indicating the 2update to the search space comprises: 3receiving an indication of a reactivation of the one or more monitoring 4occasions of the sidelink control channel, wherein the second plurality of monitoring 5occasions comprises at least the one or more monitoring occasions. Ericksson discloses these features at paragraph [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Eriksson into Lee’s method for optimizing system resources. 
Allowable Subject Matter
Claims 5-6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463